Per Curiam.

In In re Petition of Brown (1990), 49 Ohio St.3d 222, 551 N.E.2d 954, and Manning v. Alexander (1990), 50 Ohio St.3d 127, 553 N.E.2d 264, we held that appeal, not habeas corpus, was the proper remedy to claim ineffective assistance of appellate counsel. In State v. Murnahan (1992), 63 Ohio St.3d 60, 584 N.E.2d 1204, we held at paragraph two of the syllabus:
“Claims of ineffective assistance of appellate counsel may be raised in an application for reconsideration in the court of appeals or in a direct appeal to the Supreme Court pursuant to Section 2(B)(2)(a)(iii), Article IV of the Ohio Constitution. * * *”
Therefore, we affirm the judgment of the court of appeals based on Brown, Manning, and Mumahan, supra.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.